    Case 3:19-mj-00088-RCY Document 1 Filed 06/26/19 Page 1 of 1 PageID# 1



                      IN THE UNITED STATES DISTRICT COURT FOR TH
                                                                                         JUN 2 5 2019
                               EASTERN DISTRICT OF VIRGINIA

                                      RICHMOND DIVISION                            CLERk,RICHMOND.
                                                                                          U.S. DISTRICT
                                                                                                     VA
                                                                                                        UJURT

 UNITED STATES OF AMERICA,

                 V.                                     Case No. 3'
 EDWIN A. MILLS,

                 Defendant.



                                   CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT on or around February 16,2018,

in the Eastern District of Virginia and within the jurisdiction ofthis Court,the defendant, EDWIN

A. MILLS,did knowingly, or with wanton disregard for the consequences ofhis act,take, possess,

sell, purchase, barter, offer to sell, purchase or barter, transport,export or import, at any time or in

any manner a bald eagle nest, without being permitted to do so.

       (In violation of Title 16, United States Code, Section 668(a)).


                                                 Respectfully submitted,

                                                 G. Zachary Terwilliger
                                                 United-StatesAftomey


 Date: June 25. 2019


                                                           United States Attorney
